Citation Nr: 1204309	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-27 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of VA pension benefits in the amount of $53,000, was properly calculated and whether the declared debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Pension Management Center to terminate the Veteran's VA pension benefits effective in May 2003.  

We observe that after this matter was certified to the Board, the separate, but related matter of entitlement to waiver of the declared debt was denied by the Committee on Waivers and Compromises in a November 2011 decision.  However, controlling precedent dictates that in the analysis of a waiver of indebtedness case, the question of whether the debt is valid (i.e., properly-created) is a critical component of the waiver question.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appeal is REMANDED to the Pension Management Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was awarded VA pension benefits in a June 1999 Regional Office (RO) decision.  In April 2003, he was awarded Social Security benefits.  However, he did not notify the RO which administered his VA pension benefits of this award.  In 2007, the VA received notice from the Social Security Administration that the Veteran was in receipt of concurrent Social Security benefits.

Disability pension will be paid to each veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1503, 1521, 1522.  All veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17.  

The maximum rate of a VA non service-connected pension is reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The law and regulations governing the determination of annual income for purposes of administering VA pension benefits provide that "all payments of any kind or from any source shall be included".  In determining income for purposes of entitlement to pension under the improved pension program, payments of any kind from any source are counted as income unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.

Although a number of exclusions from countable income are set forth under 38 C.F.R. § 3.272, such as welfare payments, charity, medical and/or burial expenses, educational expenses and the profit from the sale of property under certain circumstances, the type of benefit received by the veteran from the Social Security Administration is not listed among the exclusions.

With respect to 38 U.S.C.A. § 1503, the Court of Veterans Appeals has stated that "[w]here a statute's language is plain, and its meaning clear, no room exists for construction."  Cutler v. Derwinski, 2 Vet. App. 336, 337 (1992), quoting Gardner v. Derwinski, 1 Vet. App. 584, 587-88 (1991).  The Court further found that the implementing regulations were consistent with the statute and within the authority of the secretary of Veterans Affairs.  See also Martin v. Brown, 7 Vet. App. 196, 199 (1994).  "The statute and VA regulations provide that 'annual income', as defined by statute and applicable regulation, includes payments of any kind from any source, unless explicitly exempted by statute or regulation."  Accordingly, it is apparent that income received by the veteran in the form of Social Security benefits may be properly included as countable income for purposes of the veteran's disability pension benefits.

The governing law and regulations referenced above are binding on both the veteran and the VA.  These clearly specify that all income is countable unless specifically excluded.  Social Security benefits are not specifically described as excludable under 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.272 and, therefore, may be properly considered as income for computing his pension benefits award.  

The Veteran does not contest that his Social Security benefits may be counted as income; rather his argument is that he did not know of the income ceiling mandated by the laws governing the administration of VA pension benefits.  He asserts that he asked an employee of the Social Security Administration whether the grant of Social Security benefits would affect his VA pension, and that he was told he could receive both benefits at once.  Alternatively, he asserts that he did in fact inform the VA of his Social Security benefits, and that VA erroneously failed to adjust his VA pension benefits.  In his October 2007 notice of disagreement and again in his July 2009 substantive appeal, he stated that he had discussed the matter with VA employees at the VA Medical Center in Huntington, West Virginia, and was told he only needed to continue filling out the annual verification forms.  [We observe that no such forms appear to have been provided to the Veteran after 2003, and none are contained in his claims file.]  In a June 2011 statement, he reported having informed VA employees at "the VA Hospital in Spring Valley," which appears to refer to the street address of the Huntington VA Medical Center.

If a VA employee recorded this information in the Veteran's VA medical records, the VA as a whole could be viewed as having constructive notice.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, his VA medical records should be reviewed to ascertain whether he informed the VA of his award of Social Security benefits.

If such information is in fact documented in the Veteran's medical records, it is the view of the Board that the Pension Management Center should determine in the first instance whether such prior notification was adequate to inform the VA of the Veteran's additional income.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records of VA medical treatment afforded to the veteran by the Huntington VA Medical Center and any related clinics between 2003 and 2008 for inclusion in the Veteran's claims file.  The AMC/RO should also obtain all records from the Veteran's medical administration file dated between 2003 and 2008 for inclusion in his claims file.

2.  After the development requested above has been completed, the RO should review these records to ascertain whether the Veteran notified the VA of his Social Security income, as he claims.  If positive evidence that he did so is contained in these records, the Pension Management Center or its proxy should determine in the first instance whether such prior notification was adequate to inform the VA of the Veteran's additional income and readjudicate the validity of the Veteran's pension debt.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

